Title: To Thomas Jefferson from Charles Pinckney, 10 September 1808
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     September 10: 1808Haddrells’ (in South CariLine)
                  
                  I have had the honor of recieving your favour of & am pleased to find my conduct has met your approbation—It is to be feared too many attempts are still making to break the Embargo & that all the vigilance of the officers & means employed will be necessary to prevent it.—Since I had the honour to write you last some important events have taken place in Europe, particularly as it respects the french Emperour’s operations in Spain—It appears from our last accounts most of Spain had submitted to the new arrangement except a part of Andalusia & Galline & its probable all must, except Cadiz, whose particular situation may perhaps enable them keeping that some time longer.—It appears the Islands & main oppose the new order of things & should they with the assistance of the English be able to do this Sir sometime, if You feel no impropriety in doing so, I will thank you confidentially for your opinion, what You suppose may be the conduct we shall pursue, or what relation we shall stand in to them.—The difficulty created by it appears to me to be a new reason for continuing the Embargo & I should wish also confidentially to know whether in your present view of our whole situation it does not seem to be the only policy we can pursue—The republicans expect it here, unless both powers rescind their decree & order.—We are here busily engaged in, preparing for our Elections & have not the least doubt of succeeding both in our Congressional & electoral ones.—Mr Madison will most unquestionably the vote of this state.—I will thank you to remember me to him & Mr. Gallatin.—I am myself very unwell with the effects of a fever & Bowel complaint & my eldest Daughter extremely so indeed which keeps us at the Sea Shore
                  I shall be always happy to hear from you & of your welfare & am with great respect & regard always, dear Sir 
                  Yours Truly
                  
                     Charles Pinckney 
                     
                  
                  
                     In one of my succeeding letters I expect to send you some pieces on the Elections I think you will like
                  
               